Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18 objected to because of the following informalities:  these claims recite  Appropriate correction is required.
Claims 1, 7, and 13 objected to because of the following informalities:  these claims recite the acronym TCP but they do not spell out what the acronym stands for on its first occurrence.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because these claims recite features directed towards software per se. 
Claims 13-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because these claims recite features directed towards signal per se. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over VASHIST (US-9386030-B2), in view of JALAN (US-20140325588-A1), hereinafter VASHIST-JALAN.
Regarding claim 1, VASHIST teaches “A system for preventing malicious attacks on a computing resource, the system comprising: one or more processors; computer memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: observing traffic flow of a network, wherein the traffic flow includes SYN messages that are exchanged between computing devices ([VASHIST, claim 18] “A computer readable non-transitory storage medium storing instructions of a computer program which when executed by a computer system results in performance of a method for detecting and predicting network attacks, the method comprising: acquiring attack alerts and indicator values representative of network traffic;”) ([VASHIST, Col. 2 lines 48-54] “A flow agent can be used to acquire network data, which can then be stored by, for example, a portion of a memory or a data collector. Generally there is one collector for each type of indicator values. Stored network data can be routed to a real time flow filter for further processing of the network data to produce the indicator values.”) ([VASHIST, Col. 3 lines 9-14] “In the system, the indicator values are representative of indicators that include at least one selected from the group consisting of volume of traffic, rate of spoofing, rate of occurrence of unique source addresses, rate of occurrence of unique geographical locations of the source of traffic, ratio of SYN to non-SYN traffic and rate of occurrence of malicious source addresses.”) ……. altering a SYN threshold value based on the observing of the traffic flow of the network, wherein the SYN threshold corresponds to a quantity of SYN messages transmitted over a period of time to differentiate between normal network behavior and malicious network behavior; ([VASHIST, Col. 5 lines 7-38] “A communication network is a dynamic and evolving system where traffic characteristics can fluctuate temporally and change over time……… a dynamic threshold for every indicator is used. The dynamic threshold is updated frequently and it is computed as an affine weighted combination of historical threshold and the current value of the traffic. The weight for the historical threshold is usually larger than for the current value to emphasize that the dynamic threshold does not change drastically; a large weight for the historical threshold is also justified by the fact that long term traffic behavior due to introduction of new applications changes slowly. Using a dynamic threshold to decide whether indicators fire or not, allows the system to suppress the false positives in many ways. A dynamic threshold can absorb any gradual changes in the traffic characteristics, for example, when new applications are introduced or user behavior evolves. The changes are usually slow and thus can be easily absorbed in the dynamic threshold because of the affine combination. Furthermore, the dynamic threshold is also a function of time, so it is sensitive to temporal and periodic changes in traffic characteristics.”) ([VASHIST, claim 1] “ratio of SYN to non-SYN traffic and rate of occurrence of malicious source addresses, wherein each indicator value has a respective dynamic threshold associated therewith based on which the indicator value is set to indicate whether the respective attack characteristic is observed, and wherein the dynamic threshold varies over time based at least in part on historical values for the dynamic threshold”)
However, VASHIST does not teach “…… to establish TCP network connections; …… determining whether there is malicious network behavior on the network based on a comparison of the SYN threshold to a metric of the SYN messages submitted to the network; and in response to determining that there is malicious network behavior on the network, selectively engaging corrective action with the network.”
In analogous teaching, JALAN teaches “…… to establish TCP network connections; ([JALAN, para. 0023] “In TCP/IP networks, one method of establishing a connection between two network devices such as a client device and a server, is through the use of a SYN packet, also sometimes referred to as a SYN flag, to synchronize the sequence numbers of the two devices. In this scenario, the client device that wishes to establish the connection first sends a SYN packet from the client to the server. The SYN packet may comprise information within it such as the source IP address, source port, destination IP address, destination port, and a sequence number for the protocol connection. The sequence number may be used by the TCP stack to reassemble the data stream. The first sequence number sent by a network device initiating the communication may be any value as decided by that originating network device.”) …… determining whether there is malicious network behavior on the network based on a comparison of the SYN threshold to a metric of the SYN messages submitted to the network; ([JALAN, para. 0026] “In a typical SYN attack, the server gets overwhelmed by SYN packets coming in at a faster rate than it can process them. This may lead to a denial of service by the server, because the server is overwhelmed by the sheer number of SYN packets it receives, such that it doesn't have enough resources to respond to all of the requests, and thus is unable to respond to any of them.”) ([JALAN, para. 0030] “To help protect against these types of attacks, a SYN-cookie may be placed in a SYN/ACK packet. When a server receives a SYN packet while operating in a stateless mode, it can discard the SYN queue entry and transmit a SYN/ACK response to the client in the form of a SYN-cookie.”) ([JALAN, para. 0053] “If a rate limit or number of SYN-cookies received from a particular source has exceeded a threshold, the SYN packet from the client device may be dropped in block 315. If the rate limit or number of SYN-cookies has not exceeded the threshold, the network device may reply with a SYN-cookie reply ACK in block 355 to begin the network connection. The particular rate limit or number of SYN-cookies that are authorized from a client device may be preset by the network device, or configurable by a network administrator. Additionally, the allowable threshold may be variable based on any characteristic in the SYN packet, such as geographic region, timestamp, source IP address, source port, destination IP address, destination port, and so forth. For example, if the client device is located in a geographical region known for originating malware or fraudster activity, the network administrator may set the rate limit or number of SYN-cookies for that area lower than a more trusted geographical location.”) ([JALAN, para. 0057] “If a SYN-cookie tolerance level is enabled, then the SYN-cookie threshold may be decreased by one in block 445. Since the client has failed to return the proper SYN-cookie, the threshold level is decreased. For example, if the initial SYN-cookie tolerance level is five attempts, the first time the client device fails to return the proper SYN-cookie, the tolerance level may be decreased by one such that four attempts are remaining. Each improper SYN-cookie return results in a decrease of the tolerance level in an iterative fashion, until the threshold reaches zero in block 450 such that no more attempts remain. If the threshold has reached zero, then the client device is to the black list and the packet may be dropped by the network device in block 455”) and in response to determining that there is malicious network behavior on the network, selectively engaging corrective action with the network. ([JALAN, para. 0057] “If the threshold has reached zero, then the client device is to the black list and the packet may be dropped by the network device in block 455.”) ([JALAN, claim 7] “receiving a number of ACK packets from the client device that include an incorrect SYN cookie, wherein the incorrect SYN cookie comprises identifying information for the client device or the network device that is incorrect; applying a SYN cookie tolerance level, wherein the SYN cookie tolerance level specifies an number of times the client device can supply an incorrect SYN cookie; adding the identifying information for the client device to a black list if the client device exceeds the SYN cookie tolerance level; and dropping subsequent SYN or ACK packets received from the client device.”)
Thus, given the teaching of JALAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a  determining malicious syn activity and responding to it by JALAN into the teaching of system to observe network traffic to determine syn messages as taught by VASHIST. One of ordinary skill in the art would have been motivated to do so because JALAN recognizes the need to protect networks from various forms of attacks ([JALAN, para. 0032] “The present technology provides various systems and methods for operation of a service on a network. It provides technology to identify botnets, trojans, viruses, malware, and other type of unauthorized services from accessing and overwhelming a network device providing a service. These systems and methods may be utilized to prevent a denial of service attack.”)

Regarding claim 7, this claim recites a method claim that recites the features of claim 1. Therefore, claim 7 is rejected in a similar manner as in the rejection of claim 1. 


Regarding claim 13, this claim recites memory having instructions that when executed perform the features of claim 1. Therefore, claim 13 is rejected in a similar manner as in the rejection of claim 1. 

Regarding claim 2, 8, and 14, VASHIST-JALAN teaches all limitations of claims 1, 7, and 13. JALAN further teaches “wherein the corrective action comprises at least one of the group comprising a direct-prevention action, an indirect-prevention action, and a non-prevention action.” ([JALAN, claim 7] “receiving a number of ACK packets from the client device that include an incorrect SYN cookie, wherein the incorrect SYN cookie comprises identifying information for the client device or the network device that is incorrect; applying a SYN cookie tolerance level, wherein the SYN cookie tolerance level specifies an number of times the client device can supply an incorrect SYN cookie; adding the identifying information for the client device to a black list if the client device exceeds the SYN cookie tolerance level; and dropping subsequent SYN or ACK packets received from the client device.”) ([JALAN, para. 0042] “If the client device 130A is found on a black list of devices, SYN packets received from the client device 130A are dropped in step 215. That is, the client device 130A is not allowed access to the network.”) ([JALAN, para. 0049] “If the client device has exceeded the allowable connection rate/limit policy, then the network device may either simply drop the packet at block 315 and not allow the network connection to be established, or it may add the client device to the black list of untrusted sources in block 340. This determination is, in one embodiment, based on which of the one or more source characteristics have exceeded the allowable rate limit (i.e., source port, IP address, wrong timestamp, and so forth.). Exceeding the allowable connection rate/limit policy may indicate to the network device that the client device may be a botnet, or any other type of unauthorized program that may be attempting to overwhelm the network device and cause it to stop functioning properly. If the client device has exceeded an allowable rate limit and the SYN packet is dropped by the network device in block 315 and no reply is sent to the client device.”).
The same motivation to modify VASHIST with JALAN as in the rejection of claim 1, applies. 

Claims 3-4, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over VASHIST-JALAN, in view of KACHMARCK (US-10462057-B1).

Regarding claim 3, 9, and 15, VASHIST-JALAN teach all limitations of claim 1, 7, and 13. VASHIST-JALAN further teach of a “SYN threshold”. As mentioned in the rejection of claim 1, it similarly applies to claim 3. VASHIST teaches “altering the SYN threshold value based on the observing of the traffic flow of the network” ([VASHIST, Col. 5 lines 7-38] “Using a dynamic threshold to decide whether indicators fire or not, allows the system to suppress the false positives in many ways. A dynamic threshold can absorb any gradual changes in the traffic characteristics, for example, when new applications are introduced or user behavior evolves. The changes are usually slow and thus can be easily absorbed in the dynamic threshold because of the affine combination. Furthermore, the dynamic threshold is also a function of time, so it is sensitive to temporal and periodic changes in traffic characteristics.”)
 However, VAHSIST-JALAN does not teach “wherein altering the SYN threshold value comprises selectively: linearly increasing the SYN threshold; and faster-than-linearly decreasing the SYN threshold.”
In analogous teaching, KACHMARCK teaches wherein altering the [SYN threshold] value based on the observing of the traffic flow of the network comprises selectively: linearly increasing the [SYN threshold] value; and faster-than-linearly decreasing the [SYN threshold] value ([KACHMARCK, Col. 6 lines 51-67, Col. 7 lines 1-5] “The lower tier routing devices 108 1-i may maintain a set of throttling rules or throttling policy that indicates when network traffic is to be throttled. For example, if the counter is above a threshold value any subsequent request may be throttled. In another example, requests may be throttled if, after providing an initial throttling trigger, the service endpoints 110 1-j continue to provide throttling triggers. Various feedback control algorithms may be used to determine whether to continue throttling a particular portion of the network traffic (e.g., requests associated with particular request attributes). For example, an additive-increase/multiplicative-decrease (AIMD) algorithm may be used to determine throttling information such as duration and whether to throttle. Under the AIMD algorithm, w(t) represents the transmit rate during time interval t. If a particular lower tier routing device determines not to throttle traffic, based at least in part on the throttling policy, then w(t+1)=w(t)+a where a>0. However, if a particular lower tier routing device determines to throttle traffic based at least in part on the throttling policy, then (t+1)=w(t)×b where b>0. This may combine linear growth of the congestion window with an exponential reduction when throttling takes place.”) ([KACHMARCK, claim 7] “wherein updating the throttling information further includes incrementing a counter; and wherein the set of throttle rules further includes a throttle rule indicating that if the counter is above a threshold, network traffic is to be throttled”)
Thus, given the teaching of KACHMARCK, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a dynamically changing increasing and decreasing threshold by KACHMARCK into the teaching of system to observe network traffic to determine syn messages as taught by VASHIST-JALAN. One of ordinary skill in the art would have been motivated to do so because KACHMARCK recognizes the need to provide efficient recovery to resources that are being overloaded. ([KACHMARCK, col. 3 lines 39-50] “an attacker may attempt a distributed denial of service attack (DDoS) which may cause a service endpoint to provide a throttling trigger. The throttling service may determine a pattern associated with the attack and cause network traffic matching the pattern to be routed to one or more lower tier routing devices. The solutions within the scope of the present disclosure provide various technical advantages including increased speed, reliability, resiliency, and efficiency of computing resources as well as lower recovery time when computing resources become overloaded.”)
Although KACHMARCK does not explicitly teach altering the threshold comprises selectively: linearly increasing the SYN threshold; and faster-than-linearly decreasing the SYN threshold, KACHMARCK teaches of adjusting throttling network traffic using a linearly increasing and faster than linearly decreasing method to dynamically adjust the throttling. VASHIST teaches of dynamically adjusting threshold based on current network traffic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine KACHMARCK with VASHIST to arrive at the claimed limitation because altering the traffic by selectively linearly increasing and faster-than-linearly decreasing traffic throttling as taught by KACHMARCK yields the expected result that the threshold, which is dynamically calculated based on current traffic as taught by VASHIST, would also be altered by selectively linearly increasing the threshold and faster-than-linearly decreasing the  threshold.

Regarding claim 4, 10, and 16, VASHIST-JALAN teach all limitations of claim 1, 7, and 13. VASHIST-JALAN further teach of a “SYN threshold”. As mentioned in the rejection of claim 1, it similarly applies to claim 4. VASHIST teaches “altering the SYN threshold value based on the observing of the traffic flow of the network” ([VASHIST, Col. 5 lines 7-38] “Using a dynamic threshold to decide whether indicators fire or not, allows the system to suppress the false positives in many ways. A dynamic threshold can absorb any gradual changes in the traffic characteristics, for example, when new applications are introduced or user behavior evolves. The changes are usually slow and thus can be easily absorbed in the dynamic threshold because of the affine combination. Furthermore, the dynamic threshold is also a function of time, so it is sensitive to temporal and periodic changes in traffic characteristics.”)
However, VAHSIST-JALAN does not teach “wherein altering the SYN threshold …. comprises altering the SYN threshold according to an additive-increase/multiplicative-decrease scheme.”
In analogous teaching, KACHMARCK teaches “wherein altering the [SYN threshold] value based on the observing of the traffic flow of the network comprises altering [the SYN threshold] according to an additive-increase/multiplicative-decrease scheme.” ([KACHMARCK, claim 10] “wherein the feedback control algorithm further includes an additive-increase/multiplicative-decrease (AIMD) algorithm.”) ([KACHMARCK, Col. 6 lines 51-67, Col. 7 lines 1-5] “The lower tier routing devices 108 1-i may maintain a set of throttling rules or throttling policy that indicates when network traffic is to be throttled. For example, if the counter is above a threshold value any subsequent request may be throttled. In another example, requests may be throttled if, after providing an initial throttling trigger, the service endpoints 110 1-j continue to provide throttling triggers. Various feedback control algorithms may be used to determine whether to continue throttling a particular portion of the network traffic (e.g., requests associated with particular request attributes). For example, an additive-increase/multiplicative-decrease (AIMD) algorithm may be used to determine throttling information such as duration and whether to throttle. Under the AIMD algorithm, w(t) represents the transmit rate during time interval t. If a particular lower tier routing device determines not to throttle traffic, based at least in part on the throttling policy, then w(t+1)=w(t)+a where a>0. However, if a particular lower tier routing device determines to throttle traffic based at least in part on the throttling policy, then (t+1)=w(t)×b where b>0. This may combine linear growth of the congestion window with an exponential reduction when throttling takes place.”)
The same motivation to modify KACHMARCK with VASHIST-JALAN as in the rejection of claim 3, applies. 
Although KACHMARCK does not explicitly teach altering the SYN threshold according to an additive-increase/multiplicative-decrease scheme. KACHMARCK teaches of adjusting throttling network traffic using an additive-increase/multiplicative-decrease (AIMD) scheme method to dynamically adjust the throttling. VASHIST teaches of dynamically adjusting threshold based on current network traffic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine KACHMARCK with VASHIST to arrive at the claimed limitation because altering the traffic using the AIMD scheme as taught by KACHMARCK yields the expected result that the threshold, which is dynamically calculated based on current traffic as taught by VASHIST, would also be altered according to the AIMD scheme.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over VASHIST-JALAN, in view of LEONG (US-20130272135-A1).
Regarding claim 5, 11, and 17, VASHIST-JALAN teach all limitations of claim 1, 7, and 13. However, VASHIST-JALAN does not teach “wherein observing traffic flow of a network comprises accessing flow-tables of switches of the network.”.
In analogous teaching, LEONG teaches “wherein observing traffic flow of a network comprises accessing flow-tables of switches of the network.” ([LEONG, abstract] “A method of monitoring network traffic includes accessing a network that includes a controller and a switch device having a flow table”) ([LEONG, para. 0031] “By means of non-limiting examples, the information from the network 10 may include command(s) transmitted from an openflow protocol device(s) (e.g., controller 50) to the switch device 12, information stored in the switch device 12 (such as data in flow table(s) 60, metadata for the flow table(s) data, packet information, etc.), data regarding the controller 50, etc.), or combination of the foregoing. Also, in another example, the information from the network 10 may also include data regarding any event concerning the addition or deletion of flow information as communicated via the openflow protocol. For example, if a flow is detected from a flow table in accordance with an openflow instruction transmitted from the controller 50, the network appliance 300 will receive data regarding such even, and will then know about it. By knowing how the switch device 12 is configured”) ([LEONG, para. 0034] “The processor in the network appliance 300 may be configured for obtaining the information from the switch device 12 by transmitting a query to the switch device 12 through the channel 220 d, and receiving the information from the switch device 12. The obtained information may be data in the flow table(s) in the switch device 12, and may include data created using the openflow protocol, data created using the standard protocol, or both.”)
Thus, given the teaching of LEONG, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of accessing flow tables of network switched by LEONG into the teaching of system to observe network traffic to determine syn messages as taught by VASHIST-JALAN. One of ordinary skill in the art would have been motivated to do so because LEONG recognizes the benefits of providing visibility of network traffic entering a switch ([LEONG, para. 0050] “the network appliance 300 is advantageous because it provides visibility for data traffic that is controlled via an openflow protocol. Packets entering a switch device may be processed differently, depending whether the switch device is processing the packets based on traditional protocol or openflow protocol. If one is tapping the traffic from the network 10 that includes the switch device 12, there is no special header or labeling to identify whether the packets is processed based on traditional protocol or openflow protocol. If something goes wrong with the openflow application at the openflow user (e.g., the controller 50), and affects the traffic, a network administrator may not be able to isolate the openflow traffic to check whether a particular openflow user or a flow table in a switch device it configures is at fault. The network appliance 300 may be used to address the foregoing problems in some embodiments because it knows how the switch device 12 is programmed based on the information received from the network 10.”)

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VASHIST-JALAN, in view of PETTIGREW (US-7797443-B1).
Regarding claim 6, 12, and 18, VASHIST-JALAN teach all limitations of claim 1. However, VASHIST-JALAN does not teach “wherein observing traffic flow of a network comprises accessing packet headers to identify SYN messages.”.
In analogous teaching, PETTIGREW teaches “wherein observing traffic flow of a network comprises accessing packet headers to identify SYN messages.” ([PETTIGRE, claim 1] “a plurality of packet sniffers, wherein each of the packet sniffers in the plurality of packet sniffers corresponds to and resides in a different server in the plurality of servers, wherein each packet sniffer in the plurality of packet sniffers is configured to; a) check a fragment offset field of an IP header to ensure the IP header is the first fragment of a packet, b) determine the value of a SYN bit in a TCP header, c) disregarding the packet if the SYN bit has not been set”) ([PETTIGREW, Col. 5 lines 45-55, Col. 6 lines 1-5] “In step 206, the packet sniffer 122 may also check the fragment offset field of the IP header to ensure it is the first fragment of a packet, if the packet is fragmented. If it is not the first fragment of a packet, the packet sniffer 122 may disregard the fragment. The SYN bit in the TCP header indicates if a new connection has been initiated; if the SYN bit is not set, the packet is disregarded.”).
Thus, given the teaching of PETTIGREW, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of accessing packet header to determine SYN message by PETTIGREW into the teaching of system to observe network traffic to determine syn messages as taught by VASHIST-JALAN. One of ordinary skill in the art would have been motivated to do so because PETTIGREW recognizes the need to detect and block spam ([PETTIGRE, Col. 1 lines 42-51] “The present invention provides an improved system and method for analyzing spam e-mails using a distributed network that promptly detects a spam attack based on an originating IP address. The system and method monitor e-mail messages received by different clients across the distributed network, determine when the number of messages from an IP address communicated to multiple clients has exceeded an acceptable threshold, and take corrective measures in response to such a determination, such as generating an alert to a spam analyst or automatically blocking”)

The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
YAMAZAKI (US-20180351859-A1): This prior art teaches of a communication path control system includes a communication performance evaluation unit configured to evaluate communication performance of a network based on a number of SYN packets transmitted to a second communication device by a first communication device, and a path control unit configured to change a communication path of the first communication device to a third communication device from the second communication device in the case where a deterioration of communication performance of the second communication device is detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFAQ ALI whose telephone number is (571)272-1571. The examiner can normally be reached Mon - Fri 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AFAQ ALI/Examiner, Art Unit 2434                                                                                                                                                                                                        
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434